BRUNETTI, Circuit Judge,
concurring in part and dissenting:
The state of Oregon amended its constitution to prohibit state candidates from using or directing any contributions from out-of-district residents and to penalize candidates when more than 10% of their total “funding” comes from such individuals. The amendment was challenged under several provisions of the constitution and was struck down, in a summary judgment order, by the district court under the First Amendment. Viewing the evidence in a light most favorable to appellants, we review the award of summary judgment de novo, Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir.1995).
I.
In November of 1994, the voters of Oregon amended their constitution by passing Ballot Measure 6 (“Measure 6”). Measure 6 provided:
Be it enacted by the People of Oregon:
SECTION 1. For purposes of campaigning for an elected public office, a candidate may use or direct only contributions which originate from individuals who at the time of their donations were residents of the electoral district of the public office sought by the candidate, unless the contribution consists of volunteer time, information provided to the candidate, or funding provided by the federal, state, or local government for purposes of campaigning for an elected public office.
SECTION 2. Where more than ten percent (10%) of a candidate’s total cam*1219paign funding is in violation of Section (1), and the candidate is subsequently elected, the elected official shall forfeit the office and shall not hold a subsequent elected public office for a period equal to twice the tenure of the office sought. Where more than ten. percent (10%) of a candidate’s total campaign funding is in violation of Section (1) and the candidate is not elected, the unelected candidate shall not hold a subsequent elected public office for a period equal to twice the tenure of the office sought.
SECTION 3. A qualified donor (an individual who is a resident within the electoral district of the office sought by the candidate) -shall not contribute to a candidate’s campaign any restricted contributions of Section (1) received from an unqualified donor for the purpose of contributing to a candidate’s campaign for public office. An unqualified donor (an entity which is not an individual and who is not a resident of the electoral district of the office sought by the candidate) shall not give any restricted contributions of Section (1) to a qualified donor for the purpose of contributing to a candidate’s campaign for elected office.
SECTION 4. A violation of Section (3) shall be an unclassified felony.
Although Measure 6 does not expressly limit its application to state races, it amends Article II of the state constitution which governs state elections. The parties do not argue Measure 6 applies to federal elections and to the extent it attempted to do so, it would be preempted by the Federal Election Campaign Act.
Plaintiffs sought a declaratory judgment that Measure 6 is facially unconstitutional. Plaintiffs VanNatta, Gill, and the Center To Protect Free Speech (“Center”) claimed that they wished to contribute to out-of-district candidates, Plaintiff Boehnke claimed .that he wished to, accept donations from non-residents of his district, Plaintiff Smith claimed that he refused donations from plaintiffs Gill and VanNatta because of Measure 6. Several parties intervened including Gordon Miller, the sponsor of Measure 6, who was allowed to intervene for the purpose of appealing the district court’s judgment.
Defendants presented considerable evidence demonstrating the prevalence of political action committee money in Oregon state races. As of 1992, candidates spent an average of $38,000 on state house races and $49,000 on state senate races. House candidates received 81% of their money from PACs and corporations, senate candidates received 75% from those sources. Individual contributors accounted for 13% of contributions in house races and 15% in senate races in 1992. Defendants also presented statistical and anecdotal evidence suggesting a strong correlation in Oregon between receiving funds and winning elections.
The district court granted summary judgment for the plaintiffs. Applying strict scrutiny, the court rejected the measure as not narrowly tailored to prevent corruption because it prevented non-corrupt out-of-district contributions, failed to thwart in-district corruption, and failed to prevent'large out-of-distriet contributions so long as they do not exceed 10% of the total. Defendants appealed.
II. Applicability of the First Amendment
Contributions to political campaigns are protected speech under, the First Amendment. Austin v. Michigan-Chamber of Commerce, 494 U.S. 652, 657; 110 S.Ct. 1391, 108 L.Ed.2d 652 (1990). Appellants, however, argue that Measure 6 does not burden the rights of contributors VanNatta, Gill, and the Center because it does not prevent the acceptance of contributions, but rather the use of certain contributions by the candidate. Under Measure 6, candidates could accept unlimited donations from out-of-district residents so long as they do not “use or direct” them. While Measure 6’s sanctions only apply if 10% of a candidates’ “total campaign funding” is in violation, it prohibits the use or direction of any non-conforming contributions.
Appellants’ argument that contributors are not burdened relies on Buckley v. Valeo, 424 U.S. 1, 21, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976), in which the Supreme Court upheld limits on contributions, reasoning that the *1220free speech value of contributing lay in the “symbolic expression of support” not the total amount. Based on that rationale, they argue that Measure 6 in no way detracts from the symbolic act of contributing because it does not prevent contributions, but only the use of contributed money.
Appellants’ argument only makes sense in the abstract. In reality campaigns will have no incentive to accept money which they cannot legally spend. To do so would invite violations of Measure 6 and a host of potential ethical landmines. In fact, appellees attested that an out-of-district candidate refused to accept them donations because of Measure 6. As the statute has caused campaigns to refuse to accept these unusable contributions, the First Amendment rights of contributors are implicated. See Service Employees Int’l Union, AFL-CIO, CLC v. Fair Political Practices Comm’n, 955 F.2d 1312, 1321 (1992). In Service Employees, this court concluded that time limitations on the amount of contributions a candidate could receive impermissibly discriminated against challengers. Id. It held that contributors had standing to challenge the measure as violating their own First Amendment rights. Id. at 1316. “If Proposition 73 discriminates against challengers by limiting then- opportunities to accept contributions, then it necessarily discriminates against contributors who wish to associate themselves with challengers.” Id. Cf. Renne v. Geary, 501 U.S. 312, 320, 111 S.Ct. 2331, 115 L.Ed.2d 288 (1991) (“respondents of course have standing to claim that § 6(b) has been applied in an unconstitutional manner to bar their own speech”). Therefore, Measure 6 does implicate the contributing appellees’ First Amendment rights because it limits the ability of candidates to accept their donations. See Service Employees, 955 F.2d at 1321.
III. Level of Scrutiny
Restrictions on contributions to campaigns 'are subjected to less exacting scrutiny than restrictions on independent expenditures in support of a campaign. Federal Election Commission v. Massachusetts Citizens for Life, Inc.; 479 U.S. 238, 259-60, 107 S.Ct. 616, 93 L.Ed.2d 539 (1986) (“we have consistently held that restrictions on contributions require less compelling justification than restrictions on'independent expenditures”); Service Employees, 955 F.2d at 1322. Thus while contribution limitations are reviewed under a “rigorous” level of scrutiny, they are not reviewed under strict scrutiny. Id. Restrictions on contributions are upheld when the “state demonstrates a sufficiently important.interest and employs means closely drawn to avoid unnecessary abridgment of associational freedoms.” Service Employees, 955 F.2d at 1322 (quoting freedom of association analysis- in Buckley v. Valeo, 424 U.S. 1, 25, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976)). While the test is less stringent than strict scrutiny, “the test is still a rigorous one.” Id.
Appellees argue that the level of scrutiny should be strict because Measure 6 does more than restrict the amount non-residents can contribute in that it flatly prohibits such contributions.1 Their argument finds support in Buckley in which the Supreme Court reasoned that the Federal Election Campaign Act’s restrictions on contributions were less drastic because they only limited the amount, thereby permitting the symbolic act of contributing to a worthy candidate. 424 U.S. at 21, 96 S.Ct. 612. The Court, however, also noted that contribution limits did not prevent contributors from independently discussing candidates and issues. Id.
In any event,- this court has applied less-than-strict, rigorous scrutiny to total restrictions on contributions. Service Employees, *1221955 F.2d at 1322. In Service Employees, we reviewed a California Initiative which banned campaigns from contributing to another campaign. Id. at 1315. We struck down the provision under the rigorous scrutiny derived from Buckley. Thus, under the law 'of this circuit, we apply rigorous, rather than strict, scrutiny to Measure 6. See id. Measure 6 can survive rigorous scrutiny only if it is closely drawn to advance a sufficiently important interest. Id. '
The National Voting Rights Institute (“Institute”) argues in its amicus brief that the statute should be reviewed under the balancing test laid out in Anderson v. Celebrezze, 460 U.S. 780, 789, 103 S.Ct. 1564, 75 L.Ed.2d 647 (1983). In Anderson, the Court considered challenges to candidate filing deadlines. The Court noted that while voters’ free speech rights are' affected by restrictions on candidates, the process of managing elections necessarily involves extensive state regulation. 460 U.S. at 788, 103 S.Ct. 1564. The Court articulated a framework for weighing the competing interests affected by election laws. Id. at 789, 103 S.Ct. 1564. The Supreme Court has not applied this test to campaign contribution restrictions which more directly infringe on speech rights and which are not necessarily an integral aspect of a state’s management of elections. Thus the rigorous test outlined in Service Employees is the appropriate .level of scrutiny.
IV. Measure 6

Sufficiently Important State Interest

There are essentially two purported interests advanced by Measure 6. One is corruption. As the district court concluded, Measure 6 is both under-inclusive and over-inclusive with respect to curbing corruption and thus corruption''is an insufficient state interest to sustain the measure. A second interest, which appellants describe in several different ways, involves protecting the integrity of republican government by assuring that constituents are truly selecting their representatives.
A. Curbing Corruption
The district court defined the state’s interest in Measure 6 as preventing political corruption. The court then rejected the measure as not being narrowly tailored to prevent corruption because it prevented non-corrupt out-of-distriet contributions, failed to thwart in-district corruption, and failed to prevent large out-of-district contributions so long as they do not exceed 10% of the total.
Even applying the less stringent rigorous test, to the extent one views the state’s interest as preventing corruption, Measure 6 still fails to pass scrutiny for the reasons stated by the district court. See Service Employees, 955 F.2d at 1312. The Supreme Court has defined corruption associated with campaign contributions as “financial quid pro quo: dollars for political favors.” FEC v. National Conservative PAC, 470 U.S. 480, 497, 105 S.Ct. 1459, 84 L.Ed.2d 455 (1985). In Service Employees, this court rejected California’s asserted interest in preventing corruption as a justification for banning in-tra-campaign donations. Id. Citing Buckley, the court reasoned that corruption stems from large campaign donations and npt small ones. Id. As the California initiative did not distinguish on the basis of size of donation, this court concluded that the measure was not closely drawn. Id.
The Service Employees rationale is equally applicable here. Measure 6 bans all out-of-district donations, regardless of size or any other factor that would tend to indicate corruption. Appellants are unable to point to any evidence which demonstrates that all out-of-district contributions lead to the sort of corruption discussed in Buckley. See Harwin v. Goleta Water Dist., 953 F.2d 488, 490 (9th Cir.1991) (government did not show that ordinance’s distinction between contributions from applicants and opponents served to prevent either corruption or the appearance of corruption). Carver v. Nixon, 72 F.3d 633, 644 (8th Cir.1995) (holding limits on the size of contributions were not closely drawn to reducing corruption as'state made no showing that small contribution limits were necessary' to curb corruption). Measure 6 is not closely drawn to advance the goal Of preventing corruption and under this analysis fails to pass muster under the First Amendment.
*1222Judge Ferguson and Judge King adopt this conclusion. To this point, the panel is unanimous.
B. Repub lican Form of Government

. Appellants are in disagreement over the level of scrutiny. The state argues that less than strict scrutiny should be applied. Appellant Miller, however, concedes that strict scrutiny is applicable because he understands Measure 6 to be a contribution limit on candidates. Miller relied on the discussion in Buckley of limits on personal expenditures by candidates. However, nothing in Measure 6 prevents candidates from spending their own money or unlimited amounts of money contributed by in-district residents. Cf. Opinion of the Justices to the House of Representatives, 418 Mass. 1201, 637 N.E.2d 213, 216 (1994) (advisory opinion) (concluding that aggregate limit on total contributions was an expenditure limit). Thus Measure 6 is a restriction on contributions and should be evaluated as such.